Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 12, 2002, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board ruling that claimant was discharged from his employment as a certified nursing assistant due to disqualifying misconduct. The record establishes that claimant did not report to work on three consecutive days due to illness and, despite the employer’s repeated requests, he failed to provide supporting medical documentation prior to his discharge to excuse his absence. As a probationary employee who worked for the employer less than two months, claimant was aware that failure to provide such documentation could result in his termination. Claimant’s contention that he was too ill to send in the medical documentation in a timely fashion created a credibility issue for the Board to resolve (see Matter of Armbruster [Commissioner of Labor], 278 AD2d 726 [2000]). Under these circumstances, we find no reason to disturb the Board’s decision (see Matter of Kreppel [Hartnett], 173 AD2d 1001 [1991]).
Cardona, P.J., Mercure, Peters, Spain and Rose, JJ., concur. Ordered that the decision is affirmed, without costs.